Order entered June 4, 2014




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-00835-CV

                   ECLAT PRIVATE EQUITY, INC. ET AL, Appellants

                                             V.

                                HASSAN PARSA, Appellee

                     On Appeal from the 134th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-12-05093

                                         ORDER
       We GRANT appellant’s June 2, 2014 agreed motion to extend time to file reply brief and

ORDER the brief be filed no later than June 12, 2014. No further extensions will be granted

absent exigent circumstances.


                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE